   Case: 1:21-cv-00460-TSB Doc #: 21 Filed: 08/20/21 Page: 1 of 2 PAGEID #: 645




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 CNG Financial Corporation, et. al.,         :       Case No. 1:21-cv-00460
                                             :
        Plaintiffs,                          :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 ROBERT BRICHLER,                            :
                                             :
        Defendant.                           :
                                             :

  ORDER TEMPORARILY GRANTING MOTION (DOC. 20) FOR LEAVE TO
                     FILE UNDER SEAL

       This civil action is before the Court on Plaintiffs’ motion (Doc. 20) to file

deposition transcripts, other exhibits, and its reply memorandum in further support of a

preliminary injunction under a seal pursuant to the protective order in this case. (Doc. 6).

In order to seal court records, a district court must set forth specific findings and

conclusions which justify filing documents under seal. See Shane Grp. Inc. v. Blue Cross

Blue Shield, 825 F.3d 299, 306 (6th Cir. 2016). The Court cannot make such a finding at

this time because Plaintiffs only generally assert that documents to be placed under seal

contain, for example, “proprietary information” or “sensitive business plans and

strategies.” (Doc. 20 at 4). In other words, Plaintiffs fail to “analyze in detail, document

by document, the propriety of secrecy, providing reasons and legal citations.” Shane

Grp., 825 F.3d at 305-06.
   Case: 1:21-cv-00460-TSB Doc #: 21 Filed: 08/20/21 Page: 2 of 2 PAGEID #: 646




        However, because of the expedited discovery and briefing schedule, both parties

“are still in the process of designating testimony as Confidential and/or Attorneys’ Eyes

Only as appropriate.” (Doc 20 at 4). In the interim, Plaintiffs’ deadline to file has arrived.

        Accordingly, and in consideration of the expedited briefing schedule (see 8/2/21

notation order), the Court TEMPORARILY GRANTS Plaintiffs leave to file documents

under seal on the condition that the seal will expire 60 days from filing unless (1) any

party successfully moves to seal certain portions of its filing under the standards set forth

by the Sixth Circuit Court of Appeals, or (2) any party moves to extend the conditional

period on the basis that a motion to seal is pending before this Court.



IT IS SO ORDERED.

Date:    8/20/2021                                           s/Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge
